EXHIBIT 10.1
 
TRANSITION AGREEMENT
 
This Transition Agreement ("Transition Agreement") is entered into as of October
11, 2011 by and between CHARTER COMMUNICATIONS, INC. (the “Company”) and MICHAEL
J. LOVETT (the “Executive”).
 
WHEREAS, Executive and the Company (the “Parties”) previously entered into an
employment agreement dated August 1, 2007, as amended and restated in the
Amended and Restated Employment Agreement, dated February 1, 2010 (“Employment
Agreement”); and
 
WHEREAS, Executive has indicated his desire to resign as chief executive officer
and a director of the Company and the Parties desire to revise the terms and
conditions of their relationship as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and Executive agree as
follows:
 
1.           Separation from Employment.  Executive hereby submits his
resignation from employment with the Company and as a director of the Company to
be effective April 30, 2012, subject to potential earlier resignation from
positions (but not employment) as provided in Section 2 (the “Separation
Date”).  The Company hereby accepts such resignation.  Executive acknowledges
that he is not resigning for Good Reason as defined in the Employment
Agreement.  Executive agrees that he will not resign as of an earlier date
without the consent of the Company.
 
2.           Transition Period.  From the date of execution of this Transition
Agreement through the Separation Date, Executive will continue as President and
Chief Executive Officer of the Company and continue to have the duties and
responsibilities commensurate with that position as described in Section 3 of
the Employment Agreement and will transition his duties and responsibilities to
such person(s) as the Board may identify (the “Transition Period”).  The Company
reserves the right to revise and or otherwise limit Executive’s positions,
duties and responsibilities and where those duties are performed during the
Transition Period.   Executive hereby resigns from any and all executive,
director, officer or other positions with the Company or its affiliates,
including (without limitation) his position as a director of the Company and his
position on any Board committees upon the expiration of the Transition Period or
on such earlier date as the Board may direct during the Transition Period.
 
3.           Compensation.  During the Transition Period:
 
(a)           Salary.  Executive shall continue to earn his current Annual Base
Salary during his employment.
 
(b)           Benefits.  Except as provided herein, Executive shall continue
to participate in such benefit programs as are generally made available to
other senior executives.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Annual Bonus.  Provided Executive remains an employee through the
date of payment thereof, Executive will  receive his 2011 Bonus, to the extent
earned based on the targets relating thereto, with such bonus to be paid at the
time annual bonuses of 2011 generally are paid to other senior employees of the
Company.  Executive  acknowledges that he will not earn any 2012 Bonus.
 
(d)           Amounts Under Certain Plans.  The following will apply to
Executive’s rights with respect to awards under the Company’s plans described
below.  Executive will receive a $1,000,000 payment under the Company’s Cash
Incentive Program, provided he continues to be employed by the Company through
November 30, 2011, and Executive acknowledges and agrees that he will receive no
further payments under such program.  With respect to unvested awards under the
Company’s option plans, Executive will vest in those options that would
otherwise vest while he remains an employee of the Company during the Transition
Period.  With respect to Executive’s 2010 Restricted Stock Emergence grant,
Executive will receive the 50,911 shares of Common Stock that are due to vest on
November 30, 2011, provided Executive remains an employee of the Company through
November 30, 2011, and the unvested remainder of such emergence grant of 50,911
shares of Common Stock will be forfeited.  Executive will also receive the
payment of $172,985 of the performance cash grant that vests on March 18, 2012,
provided Executive remains an employee of the Company through March 18,
2012.  All options, restricted stock awards  or other grants or awards with
respect to equity, options, cash or option property that have not vested as of
the termination of Executive’s employment shall be forfeited.
 
4.           Payments Upon Termination of Employment For Any Reason.  Upon the
termination of Executive’s employment, regardless of the reason or date of
termination, Executive shall be entitled to:
 
 
(a)
the payment of his Annual Base Salary through the date of such termination (to
the extent not previously paid);



 
(b)
a lump sum payment in respect of accrued but unused vacation days at his
per-business-day Annual Base Salary in effect as of the date of such
termination; and



 
(c)
the reimbursement for all timely and appropriately submitted and approved
business expenses reasonably incurred by him in accordance with Company
policies.



5.           Termination Prior to the Expiration of the Transition
Period.  Executive’s employment hereunder may be terminated prior to the
expiration of the Transition Period by the Company or Executive without any
breach of this Transition Agreement under the following circumstances:
 
                (a)           Death.  Executive’s employment hereunder shall
automatically terminate upon Executive’s death.  Any payments due Executive upon
termination due to death, will be paid to Executive’s designated beneficiary or
trust, located at such address, as Executive may designate by notice to the
 
2

--------------------------------------------------------------------------------

 
Company from time to time or, if Executive fails to give notice to the Company
of such a beneficiary, Executive’s estate.  Notwithstanding the preceding
sentence, the Company will have no duty, in any circumstances, to attempt to
open an estate on behalf of Executive, to determine whether any beneficiary
designated by Executive is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person purporting to act as Executive’s personal representative (or the trustee
of a trust established by Executive) is duly authorized to act, in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.
 
 
(b)
Disability.  If Executive has incurred a Disability as that term is defined
in  the Employment Agreement, the Company may give Executive written notice of
its intention to terminate Executive’s employment.  In such event, Executive’s
employment with the Company shall terminate effective on the 14th day after
delivery of such notice to Executive, provided that within the 14 days after
such delivery, Executive shall not have returned to full-time performance of
Executive’s duties.



 
(c)
Cause.  The Company may terminate Executive’s employment hereunder for Cause, as
that term is defined in  the Employment Agreement, only for circumstances that
occur during the Transition Period.  Such termination shall be effective
immediately upon delivery of notice to Executive after complying with any
procedural requirements set forth in Section 1 of the Employment Agreement.



 
(d)
Termination Without Cause; No Termination for Good Reason.  If the Company
terminates Executive’s employment without Cause, as that term is defined in the
Employment Agreement, Executive would be entitled to the payments and benefits
so provided in the Employment Agreement (it being understood that only a
complete termination of employment of Executive, and not any modification of
Executive’s positions, duties or responsibilities, or where such duties are
performed as contemplated by Section 2 or other change or action,  shall
constitute such a termination without Cause). No termination of employment of
Executive shall under any circumstances constitute a termination for Good
Reason, as such term is defined in the Employment Agreement.



6.           Additional Amounts Relating to Termination of Employment.  Upon
termination of Executive’s employment, the Company will pay Executive (in
addition to compensation to which he is entitled to under Section 3) only such
compensation, and shall be required to relinquish funds or rights, as
applicable, as provided herein.  
 
                                  (a)           Termination of Executive by
Company for Cause.    If Executive is terminated for Cause,  as defined in the
Employment Agreement, Executive shall remain obligated to repay the Retention
Bonus on the terms provided in Section 7 of the Employment Agreement.  Executive
 
 
3

--------------------------------------------------------------------------------

 
further acknowledges that if he is terminated for Cause, he will forgo any
entitlement to any unpaid bonus or option, restricted stock or other awards,
whether vested or unvested.


 
(b)
Termination due to Executive’s Death, Disability or Expiration of the Transition
Period.  If Executive’s employment is terminated due to Executive’s
death,  Disability, as defined in the Employment Agreement, or expiration of the
Transition Period, Executive (or his estate) shall also be entitled to:



 (i) a lump sum payment (net after deduction of taxes and other required
withholdings) equal to eighteen (18) times the monthly cost, at the Separation
Date, for Executive to receive under COBRA, the paid health, dental and vision
benefits now being provided for Executive and his family.  This amount will be
paid to Executive (or, if applicable, his estate)within thirty (30) days after
the Separation Date and will be grossed up for tax purposes at the time of
payment (it being understood that Executive acknowledges that he must make an
election under COBRA in order to have those health, vision and dental benefits
to continue, and that he will pay any respective premiums as required by
coverage;


(ii) payment of his 2011 Bonus in the amount it is earned as provided in Section
3; and


(iii) only in the case of a termination as the result of the expiration of the
Transition Period, payments of an aggregate of $2,600,000, to be made in 39
equal bi-weekly installments at the same time as salary payments are normally
paid to senior executives of the Company such payments to commence on the first
such payday for Company senior executives that is at least six months and one
day following the expiration of the Transition Period; provided, that Executive
fully complies in the reasonable determination of the Company with Executive’s
post-termination obligations hereunder, including (without limitation) his
obligations described in Section 14.


 
Notwithstanding anything to the contrary herein, the Company will not be
obligated to make any of the foregoing payments unless Executive or (in the case
of his death) the representative of his estate has executed and delivered to the
Company a supplemental release in the form attached hereto on or near the
Separation Date and such supplemental release has become effective.  In
addition, upon the effectiveness of such supplemental release, the Company will
waive any rights it has to seek repayment pursuant to Section 7 of the
Employment Agreement of any portion of the Retention Bonus previously paid to
Executive.



 
4

--------------------------------------------------------------------------------

 
 
7.           Released Parties.  The term "Released Parties" as used in this
Transition Agreement includes:  (a) the Company and its past, present, and
future parents, divisions, subsidiaries, partnerships, affiliates, and other
related entities (whether or not they are wholly owned); and (b) the past,
present, and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed in subpart (a) above; and (c) the
predecessors, successors, and assigns of each entity listed in subparts (a) and
(b) above.
 
8.           Release of All Claims.  Executive, and anyone claiming through
Executive or on Executive’s behalf, hereby waives and releases the Company and
the other Released Parties with respect to any and all claims, whether currently
known or unknown, that Executive now has or has ever had against the Company or
any of the other Released Parties arising from or related to any act, omission,
or thing occurring or existing at any time prior to or on the date on which
Executive signs this Transition Agreement.  Without limiting the generality of
the foregoing, the claims waived and released by Executive hereunder include,
but are not limited to:
 
(a)           all claims arising out of or related in any way to Executive’s
employment, compensation, other terms and conditions of employment, or
termination from employment with the Company, including without limitation all
claims for any compensation payments, bonus, severance pay, equity, or any other
compensation or benefit, and all claims to date arising under the Employment
Agreement;
 
(b)           all claims that were or could have been asserted by Executive or
on his behalf:  (i) in any federal, state, or local court, commission, or
agency; or (ii) under any common law theory (including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel, unjust enrichment, and any other contract, tort
or other common law claim of any kind); and
 
(c)           all claims that were or could have been asserted by Executive or
on his behalf under:  (i) the Age Discrimination in Employment Act, as amended;
or (ii) any other federal, state, local, employment, services or other law,
regulation, ordinance, constitutional provision, executive order or other source
of law, including without limitation under any of the following laws, as amended
from time to time:  Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981
& 1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Missouri Human Rights Act, chapter 213 R.S. Mo.
 
Nothing in this Transition Agreement shall waive or release:  (a) any claim that
cannot be waived or released by law; provided, however, that Executive is
waiving his right to receive any monetary or other recovery should any agency
pursue such claim on his behalf; (b) any claim to enforce this Transition
Agreement; (c) any claim for any vested benefits to which Executive is otherwise
entitled pursuant to the terms and conditions of any of applicable benefit
plans;   (d) any claim for workers’ compensation or unemployment insurance
benefits; or (e) any claim, if any, to indemnification under any applicable law,
any Company by-laws, or any director and
 
 
5

--------------------------------------------------------------------------------

 
 
officer insurance, it being understood and agreed that this Transition Agreement
does not create or expand upon any such rights (if any) to indemnification.
 
To the fullest extent permitted by law, Executive further promises never to
file, prosecute or pursue any lawsuit based on a claim purportedly released by
this Transition Agreement, or (absent court order) to assist others in filing or
prosecuting similar claims against the Company or any Released Party.  Executive
understands and agrees that nothing in this Transition Agreement precludes him
from filing a charge of discrimination under applicable federal or state law,
although he has personally released such claims with regard to matters and facts
occurring prior to this date.  Executive specifically acknowledges and agrees
that he is not entitled to severance or any other benefits under the Special
One-Time Severance Plan or other severance plan or contract, or to any payments
following termination of his employment under or by reason of the Employment
Agreement, and that payments and benefits described in this Transition Agreement
are in lieu of any severance or other benefits to which Executive may be
entitled under such plan or any other policy, program, plan or agreement and
satisfy and are in lieu of any payments to which Executive may be entitled under
the Employment Agreement or any other such plan, policy, program or arrangement,
and Executive specifically waives any rights he may have under that plan and any
such agreement, if any.
 
9.           No Other Actions or Claims.  Executive represents and warrants
that:  (a) Executive has not filed or initiated any legal or other proceedings
against any of the Released Parties; (b) no such proceedings have been initiated
against any of the Released Parties on Executive’s behalf; (c) Executive is the
sole owner of the claims that are released in Section 8 above; (d) none of these
claims has been transferred or assigned or caused to be transferred or assigned
to any other person, firm or other legal entity; and (e) Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Transition Agreement.
 
10.           No Other Payments or Benefits.  Except as expressly provided in
this Transition Agreement, Executive acknowledges and agrees that he is not
entitled to and will not receive any other compensation, payments, benefits, or
recovery of any kind from the Company or the other Released Parties, including
without limitation any bonus, severance, equity or other payments or any amounts
under the Employment Agreement.  In the event of any further proceedings
whatsoever based upon any matter released herein, Executive hereby waives, and
agrees that Executive shall not have and the Released Parties shall not be
liable for, any further monetary or other recovery of any kind arising out of or
related to any such matter, including without limitation any costs, expenses and
attorneys' fees incurred by or on behalf of Executive.
 
11.           Other Agreements.  Except to the extent otherwise provided herein,
Executive waives his rights to all compensation and benefits provided in the
Employment Agreement, but acknowledges that he remains subject to and bound by
all obligations he undertook in that Employment Agreement.
 
12.           Return of Property.  Executive will return to the Company on or
prior to the termination of his employment with the Company all files,
memoranda, documents, records (electronic or hard copy), credit cards, keys, all
laptops and other computer equipment, blackberries and similar devices, cell
phones, equipment, badges, keys and other access codes or
 
 
6

--------------------------------------------------------------------------------

 
 
cards, vehicles, Confidential Information (as defined in the Employment
Agreement) and any other property of the Company then in his possession or
control; provided that, Executive represents and warrants that he has not and
will not, make any copies of Company files residing on his laptop computer or
other equipment accessible to him.  If for some reason Executive does not have
at least five days advance notice of a termination or pending termination of
employment, Executive will make such return of property not more than five days
after becoming aware of such termination or pending termination of
employment,  Executive also will reveal to the Company at the Company’s request
all access codes to any computer or other program or equipment.
 
13.           Cooperation.  During and following his employment with the
Company, Executive shall cooperate fully with the Company and the other Released
Parties in transitioning his responsibilities as requested by the Company, and
shall cooperate fully in any administrative, investigative, litigation or other
legal matter(s) that may arise or have arisen involving the Company or any of
the other Released Parties and which in any way relate to or involve Executive’s
employment with the Company.  Executive's obligation to cooperate hereunder
shall include, without limitation, meeting and conferring with such persons at
such times and in such places as the Company and the other Released Parties may
reasonably require, and giving truthful evidence and truthful testimony and
executing and delivering to the Company and any of the other Released Parties
any truthful papers reasonably requested by any of them.  Executive shall be
reimbursed by the Company for reasonable out-of-pocket expenses that Executive
incurs in rendering cooperation after his termination of employment pursuant to
this Section 13.
 
14.           Confidential and Proprietary Information/Non-Competition and
Non-Interference.  Executive explicitly reaffirms his obligations under and
agrees to remain bound by and comply with Sections 16, 17 and 18 of the
Employment Agreement and agrees that those provisions continue to apply to him,
notwithstanding termination of employment, the reason for termination of
employment, or any act, promise, decision, fact or conduct occurring prior to
this date.  The “Restricted Period” for purposes of Section 18 of the Employment
Agreement shall end (a) for (and solely for) purposes of Section 18(b)(i) and
(ii) of the Employment Agreement on the second anniversary of the Separation
Date and (b) for (and solely for) the purposes of Section 18(b)(iii) of the
Employment Agreement on the first anniversary of the Separation Date.  In
addition, Executive agrees that for the period commencing as of the date of this
Transition Agreement and terminating on the second anniversary of Executive’s
Separation Date, Executive agrees that he will not, directly or indirectly, for
Executive’s own benefit or for the benefit of any other person or entity other
than the Company, solicit for employment, hire or otherwise retain for services,
or authorize, assist or participate in any such solicitation, hiring or
retention, as an employee, a consultant or otherwise,  any individual that is a
direct report of Executive as of the date hereof, whether or not such individual
is employed by the Company as of the date of such solicitation, hiring or
retention, nor will Executive (i) discuss with any such individual his or her
leaving the employ of the Company or engaging in a business activity in
competition with the Company or (ii) otherwise interfere with the relationship
between any such individual and the Company.  Executive agrees to notify any
third party with whom Executive may become employed or retained to provide
services or to enter into any business or contractual relationship with, of the
restrictions hereunder and under Sections 16, 17 and 18 of the Employment
Agreement prior to accepting such new employment.  The Company is also
authorized to advise any third party with whom Executive may become employed or
otherwise retained to provide
 
 
7

--------------------------------------------------------------------------------

 
 
services, or enter into any business or contractual relationship with, or whom
Executive may contact for any such purpose, of the existence of this Transition
Agreement and the Employment Agreement and their terms, and the Company shall
not be liable for doing so.
 
15.           Remedies.  The Parties acknowledge and agree that a breach by a
Party of any provision of this Transition Agreement will result in immediate and
irreparable harm to the other Party (and, in the case of the Company, its
affiliates) for which full damages cannot readily be calculated and for which
damages are an inadequate remedy.  Accordingly, each Party agrees that the other
Party (including, in the case of the Company, its affiliates) shall be entitled
to injunctive relief to prevent any such actual or threatened breach or any
continuing breach (without posting a bond or other security), without limiting
any other remedies that may be available to such Party.  In connection with any
action or proceeding relating to the enforcement of this Agreement the
prevailing Party (including, in the case of the Company, its affiliates) shall
be entitled to recover against the other Party the reasonable costs and
expenditures, including but not limited to reasonable attorneys' fees, incurred
in connection with such action or proceeding.
 
16.           Withholding; Compliance with IRS Code Section 409A.  All amounts
and benefits payable under this Transition Agreement shall be reduced by any and
all required or authorized withholding and deductions.  It is intended that any
amounts payable under this Transition Agreement will be exempt from or comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and treasury regulations relating thereto, so as not to subject Executive to the
payment of any interest and tax penalty which may be imposed under Section 409A
of the Code, and this Transition Agreement shall be interpreted and construed
accordingly; provided, however, that the Company and the other Released Parties
shall not be responsible for any taxes, penalties, interest or other losses or
expenses incurred by Executive due to any failure to comply with Section 409A of
the Code.  The timing of the payments or benefits provided herein may be
modified to so comply with Section 409A of the Code.  All references in this
Transition Agreement to Executive’s termination of employment and to termination
on the Separation Date shall mean a separation from service within the meaning
of Section 409A of the Code.  Each payment under this Transition Agreement as a
result of the separation of Executive’s service shall be considered a separate
payment for purposes of Section 409A of the Code.  Notwithstanding any other
provision in this Transition Agreement, if on the date of Executive’s separation
from service (as defined in Section 409A of the Code) (i) the Company is a
publicly traded corporation and (ii) Executive is a “specified employee,” as
defined in Section 409A of the Code, then to the extent any amount payable under
this Transition Agreement upon Executive’s separation from service constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, that under the terms of this Transition Agreement would be
payable prior to the six (6) month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (x) the
first day of the seventh month following Executive’s separation from service or
(y) the date of Executive’s death. Any reimbursement payable to Executive
pursuant to this Transition Agreement shall be conditioned on the submission by
Executive of all expense reports reasonably required by the Company under any
applicable expense reimbursement policy, and shall be paid to Executive within
thirty (30) days following receipt of such expense reports, but in no event
later than the last day of the calendar year following the calendar year in
which Executive incurred the reimbursable expense.  Any amount of expenses
eligible for reimbursement or in-kind benefit provided during a calendar year
shall not affect the amount of
 
 
8

--------------------------------------------------------------------------------

 
 
expenses eligible for reimbursement or in-kind benefit to be provided during any
other calendar year.  The right to reimbursement or to an in-kind benefit
pursuant to this Transition Agreement shall not be subject to liquidation or
exchange for any other benefit. The Company will not report any payments made to
Executive hereunder as subject to the additional tax under Section 409A of the
Code unless it concludes in good faith that such reporting is required and shall
consult with Executive prior to making any such reporting.
 
17.           Nondisparagement.  The Company and Executive shall continue to
comply with the provisions of Section 20 of the Employment Agreement relating to
mutual nondisparagement, it being understood that nothing shall prohibit a Party
from giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law, including, but not limited to, assisting in an investigation or
proceeding brought by governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.
 
18.           No Admission.  Nothing in this Transition Agreement is intended to
or shall be construed as an admission by the Company or any of the other
Released Parties that any of them violated any law, interfered with any right,
breached any obligation or otherwise engaged in any improper or illegal conduct
with respect to Executive or otherwise.  The Company and the other Released
Parties expressly deny any such illegal or wrongful conduct.
 
19.           FCRA; Purchase and Sale of Company Securities,
Indemnification.  The Parties explicitly reaffirm their respective obligations
under Sections 21, 22 and 23 of the Employment Agreement.
 
20.           Taxes.  Executive acknowledges and agrees that Executive is solely
responsible for all federal, state, local, and other taxes, interest, and
penalties, if any, with respect to the payments made pursuant to this Transition
Agreement.  Executive further agrees that  Executive shall indemnify, defend and
hold harmless the Company and the other Released Parties for and against any and
all claims and liabilities (including but not limited to any liability or
expense for interest, penalties, and attorneys’ fees) incurred by the Company or
any of the other Released Parties with respect to or arising out of any such
payments, including, but not limited to, any liability relating to withholding
or not withholding from such amounts or any portion thereof.
 
 21.           Entire Agreement, Amendment, Waiver and Headings/ Capitalized
Terms.  This Transition Agreement and the related provisions of the Employment
Agreement embody the entire agreement and understanding of the Parties with
regard to the matters described herein and supersede any and all prior and/or
contemporaneous agreements and understandings, oral or written, between the
Parties regarding such matters, provided that nothing in this Transition
Agreement shall limit or release Executive from any other obligation regarding
confidentiality, intellectual or other property, or post-employment competitive
activities that Executive has or may have to the Company or any of its
affiliates.  This Transition Agreement may be modified only in a written
agreement signed by both Parties, and any Party's failure to enforce this
Transition Agreement in the event of one or more events which violate this
Transition Agreement shall not constitute a waiver of any right to enforce this
Transition Agreement against
 
 
9

--------------------------------------------------------------------------------

 
 
subsequent violations.  The Section headings used herein are for convenience of
reference only and are not to be considered in construction of the provisions of
this Transition Agreement.  Capitalized terms not defined herein have the
meaning ascribed to them in the Employment Agreement.
 
22.           Assignment.  This Transition Agreement is enforceable by the
Company and its affiliates and may be assigned or transferred by the Company to,
and shall be binding upon and inure to the benefit of, any parent or other
affiliate of the Company or any person which at any time, whether by merger,
purchase, or otherwise, acquires all or substantially all of the assets, stock
or business of the Company or of any division thereof.  Executive may not assign
any of his rights or obligations under this Transition Agreement.
 
23.           Governing Law.  This Transition Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Missouri,
without regard to its choice of law rules.
 
24.           Arbitration.  The Parties incorporate by reference the Arbitration
provisions of Section 32 of the Employment Agreement and intend it to fully
apply to any dispute arising under this Transition Agreement.
 
25.           Severability.  Whenever possible, each provision of this
Transition Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Transition Agreement is
held to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Transition Agreement.
 
26.           Counterparts.  This Transition Agreement may be executed in two
counterparts, each of which shall be deemed an original, and both of which
together shall constitute one and the same instrument.
 
27.           Notices.  Any written notice required by this Transition Agreement
will be deemed provided and delivered to the intended recipient when (a)
delivered in person by hand; or (b) the day after being sent via overnight
courier.  In each case when such notice is properly address to the following
address and with all postage and similar fees having been paid in advance:
 
If to the Company:                                Charter Communications, Inc.
                 Attn:  General Counsel
                    12405 Powerscourt Drive
                    St. Louis, MO 63131
 
If to Executive:                                Michael J. Lovett
                   _____________________
                   _____________________
 
with a copy to:  Arlen Brammer
                                                                           
Arlen L. Brammer, P.C.
 
 
10

--------------------------------------------------------------------------------

 
                                                                           
                                                                           5690
DTC Blvd., Suite 550E
                                                                          
Greenwood Village, CO 80111
 


 
28.           ACKNOWLEDGMENTS.  EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES
THAT:   (a) EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
TRANSITION AGREEMENT; (b) EXECUTIVE RELEASES AND WAIVES CLAIMS UNDER THIS
TRANSITION AGREEMENT KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN
ADDITION TO ANYTHING OF VALUE TO WHICH EXECUTIVE ALREADY IS ENTITLED; AND (c)
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO HAVE
EXECUTIVE’S ATTORNEY REVIEW THIS AGREEMENT (AT EXECUTIVE’S COST) BEFORE SIGNING
IT.
 
THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:
 
MICHAEL J.
LOVETT                                                                CHARTER
COMMUNICATIONS, INC.
 


 
/s/ Michael J.
Lovett                                                                   By: 
/s/ Robert E. Quicksilver
 
Date: October 11,
2011                                                               Title: 
Executive Vice President and Chief Administrative Officer
 
       Date:  October 11, 2011


 
 
 
 

 
11 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL RELEASE
 
CHARTER COMMUNICATIONS, INC. (the “Company”) and MICHAEL J. LOVETT (
“Executive”) hereby enter into this Supplemental Release ("Release") in
accordance with the Transition Agreement between the Company and Executive dated
as of [October ____, 2011] (the “Agreement”).  Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement:
 
1.           The Executive understands and agrees that the Executive’s execution
of this Release within 21 days after (but not before) the Separation Date ,
without revocation thereof as provided therein, is among the conditions
precedent to the Company’s obligation to provide any of the benefits set forth
in Section 6 of the Transition Agreement.  The Company will provide such
payments or benefits in accordance with the terms of the Agreement once the
conditions set forth therein and in this Release have been met.  Executive
acknowledges that he would not be entitled to payments and benefits set forth in
Section 6 of the Transition Agreement absent the execution and effectiveness of
this Release.
 
2.           The term "Released Parties" as used in this Release includes:  (a)
the Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities (whether or not they are
wholly owned); and (b) the past, present, and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
agents, representatives, members, associates, employees, and attorneys of each
entity listed in subpart (a) above; and (c) the predecessors, successors, and
assigns of each entity listed in subparts (a) and (b) above.
 
3.           Executive, and anyone claiming through Executive or on the
Executive’s behalf, hereby waive and release the Company and the other Released
Parties with respect to any and all claims, whether currently known or unknown,
that the Executive now has or has ever had against the Company or any of the
other Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date on which the Executive
signs this Release.  Without limiting the foregoing, the claims waived and
released by the Executive hereunder include, but are not limited to:  (a) all
claims arising out of or related in any way to the Executive’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company, including without limitation all claims for any
compensation payments, bonus, severance pay, equity, or any other compensation
or benefit, and all claims arising under Executive’s Employment Agreement with
the Company dated February 1, 2010; (b) all claims that were or could have been
asserted by Executive or on Executive’s behalf in any federal, state, or local
court, commission, or agency, or under any contract, tort or other common law
theory; and (c) all claims that were or could have been asserted by Executive or
on his behalf under:  (i) the Age Discrimination in Employment Act; and (ii) any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law,
including without limitation under any of the following laws, as amended from
time to time:  Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Missouri Human Rights Act, chapter 213 R.S.
Mo.
 
 
12

--------------------------------------------------------------------------------

 
 
Nothing in this Release shall waive or release:  (a) any claim that cannot be
waived or released by law; (b) any claim to enforce the Transition Agreement;
(c) any claim for any vested benefits to which Executive is otherwise entitled
pursuant to the terms and conditions of any of applicable benefit plans; (d) any
claim for workers’ compensation or unemployment insurance benefits; or (e) any
claim, if any, to indemnification under any applicable law, any Company by-laws,
or any director and officer insurance, it being understood and agreed that this
Release does not create or expand upon any such rights (if any) to
indemnification.
 
4.           Executive confirms that the Executive has not filed any legal or
other proceeding(s) against any of the Released Parties, is the sole owner of
and has not transferred the claims released herein, and has the full right to
grant the releases and agreements in this Release.  In the event of any further
proceedings based upon any released matter, none of the Released Parties shall
have any further monetary or other obligation of any kind to Executive.
 
5.           EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES
THAT:   (a)  EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
RELEASE; (b) EXECUTIVE RELEASES AND WAIVES CLAIMS UNDER THIS RELEASE KNOWINGLY
AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE
TO WHICH THE EXECUTIVE ALREADY IS ENTITLED; (c) EXECUTIVE HEREBY IS AND HAS BEEN
ADVISED OF EXECUTIVE’S RIGHT TO HAVE EXECUTIVE’S ATTORNEY REVIEW THIS RELEASE
(AT THE EXECUTIVE’S COST) BEFORE SIGNING IT; (d) EXECUTIVE HAS TWENTY-ONE (21)
DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS RELEASE; AND (e) WITHIN SEVEN
(7) DAYS AFTER THE DATE ON WHICH EXECUTIVE SIGNS THIS RELEASE, THE EXECUTIVE
MAY, AT THE EXECUTIVE’S SOLE OPTION, REVOKE THE RELEASE UPON WRITTEN NOTICE TO
THE COMPANY’S GENERAL COUNSEL, AND THE RELEASE WILL NOT BECOME EFFECTIVE UNTIL
THIS SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION BY EXECUTIVE
(THE “EFFECTIVE DATE”).  IF EXECUTIVE REVOKES THIS RELEASE, IT SHALL BE NULL AND
VOID, AND EXECUTIVE WILL NOT RECEIVE THE PAYMENTS OR BENEFITS UNDER SECTION 6 OF
THE TRANSITION AGREEMENT.
 
THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:
 
MICHAEL J.
LOVETT                                                                CHARTER
COMMUNICATIONS, INC.
 
_______________________________                                                                By:____________________________________
 
Date:
__________________________                                                                Title:
_________________________________
 
                                       Date:__________________________________
 

  13
 

--------------------------------------------------------------------------------
